Case 9:20-cv-82318-RAR Document 10 Entered on FLSD Docket 01/19/2021 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 20-CV-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,

            Plaintiff,

  v.

  LEVIATHAN DEFENSE GROUP LLC
  D/B/A LEVIATHAN SECURITY SOLUTIONS, and
  MICHAEL W. BIRD, JR.,

        Defendants.
  _____________________________________________________/

                                        ORDER TO SHOW CAUSE

            THIS CAUSE comes before the Court upon sua sponte review of the docket. On

  December 16, 2020, Plaintiff filed its Complaint [ECF No. 1]. Defendants, Leviathan Defense

  Group LLC d/b/a Leviathan Security Solutions and Michael W. Bird, Jr., were served on

  December 18, 2020 [ECF Nos. 6-7]. Per Rule 12 of the Federal Rules of Civil Procedure,

  Defendants’ response or answer to Plaintiff’s Complaint was due on or before January 8, 2021.

  FED. R. CIV. P. 12(a)(1)(A)(i).

            On January 8, 2021, Defendants sought “a 14-day enlargement of time to prepare their

  response to the Complaint due to the Christmas and New Year’s holidays, and intervening

  weekends.” [ECF No. 8]. This Court partially granted Defendants’ request and ordered that

  Defendants file their response to the Complaint by January 18, 2021 [ECF No. 9]. To date, there

  is no indication that Defendants have filed a response or answer, nor have Defendants requested a

  further extension of time to do so. The Court cautions Defendants that “[d]eadlines are not meant

  to be aspirational; counsel must not treat the goodwill of the court as a sign that, as long as counsel

  tries to act, he has carte blanche permission to perform when he desires.”1


  1
       Young v. City of Palm Bay Fla., 358 F.3d 859, 864 (11th Cir. 2004).
Case 9:20-cv-82318-RAR Document 10 Entered on FLSD Docket 01/19/2021 Page 2 of 2


         Accordingly, it is hereby ORDERED AND ADJUDGED that Defendants shall file their

  response or answer to Plaintiff’s Complaint on or before January 20, 2021 or show good cause as

  to why this Court should not impose sanctions.

         DONE AND ORDERED in Fort Lauderdale, Florida this 19th day of January, 2021.


                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
